            Case MDL No. 2942 Document 205 Filed 05/18/20 Page 1 of 3



                  BEFORE THE UNITED STATES JUDICIAL PANEL ON
                          MULTIDISTRICT LITIGATION


 In re: COVID-19 Business Interruption Protection                MDL No. 2942
 Insurance Litigation


                               NOTICE OF RELATED ACTIONS

        Pursuant to Rule 6.2(d) of the Rules of Procedure of the United States Judicial Panel on

Multidistrict Litigation (“JPML”), undersigned counsel notifies the Clerk of the JPML of the

following related actions that were filed after the initial motion to transfer in this case:

        1. Sidkoff, Pincus & Green PC v. Sentinel Insurance Company, Limited, Eastern District

of Pennsylvania, Case No. 2:20-cv-02083 (filed April 30, 2020).

        2. Slate Hill Daycare Center, Inc. v. Utica National Insurance Group, Southern District

of New York, Case No. 7:20-cv-03565 (filed May 7, 2020).

        3. M. Ilhan Uzel, DMS, DSC, d/b/a Mercer Center For Implants and Periodontics at

Princeton v. The Hanover Insurance Group, Inc. d/b/a The Hanover, And Citizens Insurance

Company Of America, District of New Jersey (Trenton Vicinage), Case No. 3:20-cv-05778 (filed

May 11, 2020).

        4. Laser Spa of Rochester, LLC, doing business as Spitale Laser Spa Salon v. Erie

Insurance Company ,Western District of New York (Rochester), Case No. 6:20-cv-06308 (filed

May 12, 2020).

        5. Ambulatory Care Center, PA v. Sentinel Insurance Company, Limited, District of New

Jersey (Camden), Case No. 1:20-cv-05837 (filed May 13, 2020).

        6. Southern Dental Birmingham, LLC v. The Cincinnati Insurance Company, Northern

District of Alabama (Southern), Case No. 2:20-cv-0681 (filed May 14, 2020).


                                                   1
           Case MDL No. 2942 Document 205 Filed 05/18/20 Page 2 of 3



       A Schedule of Actions is attached to this Notice as Exhibit A. Copies of the docket sheet

and complaints of each of the related actions are attached as Exhibits B1 through B6 to this

Notice. The complaints share common questions of fact and law and are premised on the same

core issues as the other actions pending before the Panel and are “Related Actions” for purposes

of these proceedings.



Dated: May 18, 2020                          Respectfully submitted,



                                             /s/ Arnold Levin
                                             Arnold Levin, Esquire
                                             Frederick S. Longer, Esquire
                                             Daniel C. Levin, Esquire
                                             Keith J. Verrier, Esquire
                                             LEVIN SEDRAN & BERMAN LLP
                                             510 Walnut Street, Suite 500
                                             Philadelphia, PA 19106-3697
                                             Telephone: (215) 592-1500
                                             Facsimile: (215) 592-4663
                                             Email: alevin@lfblaw.com
                                             Email: flonger@lfsblaw.com
                                             Email: dlevin@lfsblaw.com
                                             Email: kverrier@lfsblaw.com

                                             Richard M. Golomb, Esquire
                                             Kenneth J. Grunfeld, Esquire
                                             GOLOMB & HONIK, P.C.
                                             1835 Market Street, Suite 2900
                                             Philadelphia, PA 19103
                                             Telephone: (215) 346-7338
                                             Facsimile: (215) 985-4169
                                             Email: rgolomb@GolombHonik.Com
                                             Email: KGrunfeld@GolombHonik.Com




                                                2
Case MDL No. 2942 Document 205 Filed 05/18/20 Page 3 of 3



                         W. Daniel “Dee” Miles, III
                         Rachel N. Boyd
                         Paul W. Evans
                         BEASLEY, ALLEN, CROW, METHVIN,
                         PORTIS & MILES, P.C.
                         P.O. Box 4160
                         Montgomery, AL 36103
                         Telephone: (334) 269-2343
                         Facsimile: (334) 954-7555
                         Email: Dee.Miles@BeasleyAllen.com
                         Email: Rachel.Boyd@BeasleyAllen.com
                         Email: Paul.Evans@BeasleyAllen.com


                         Attorneys for Plaintiffs




                            3
